Case 1:19-cv-00810-RBW Document 117 Filed 04/29/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-5121 September Term, 2019
1:19-cv-00810-RBW
Filed On: April 29, 2020 (1840382)

Electronic Privacy Information Center,
Appellee
V.
United States Department of Justice,
Appellee
David Andrew Christenson,

Appellant

MANDATE
In accordance with the order of December 6, 2019, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Daniel J. Reidy
Deputy Clerk

Link to the order filed December 6, 2019
